Citation Nr: 0425106	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  94-22 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1955 to January 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

In the October 1993 rating decision, the RO found no new and 
material evidence to reopen the claim for service connection 
for an acquired psychiatric disorder.  In an April 1997 
decision on appeal, the Board found new and material evidence 
and reopened the claim, but remanded the appeal for 
additional development.  

On return from the RO, the Board again considered the appeal 
in an October 2002 decision in which it denied service 
connection for an acquired psychiatric disorder on the 
merits.  The veteran appealed that decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  Pursuant to a joint 
motion by the parties, in a November 2003 Order, the Court 
vacated the decision and remanded the case to the Board for 
action consistent with the joint motion.  By letter dated in 
July 2004, the Board advised the veteran and his 
representative that there was additional time in which to 
supplement the evidence and argument before the Board.  
Responses from the veteran and his representative, received 
in August 2004 and September 2004, respectively, have been 
associated with the claims folder.  The case is again ready 
for appellate review.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted in November 
2000, during the course of this appeal.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003) (regulations 
promulgated to implement the statutory changes).  Among other 
things, the VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim.  

In pertinent part, VA is required to make reasonable efforts 
to obtain relevant records (including private records) that 
the claimant adequately identifies and authorizes VA to 
obtain.  38 U.S.C.A. § 5103A(b).  If after making such 
reasonable efforts VA is unable to obtain all of the relevant 
records sought, VA must so notify the claimant. Id.  Such 
notice must identify the records not obtained, explain the 
efforts made to obtain them, and describe any further action 
VA will take on the claim. Id.  VA regulation clarifies that 
"reasonable efforts" will generally consist of an initial 
request for the records and, if the records are not received, 
at least one follow-up request.  A follow-up request is not 
required if a response to the initial request indicates that 
the records sought do not exist or that a follow-up request 
for the records would be futile.  If VA receives information 
showing that subsequent requests to this or another custodian 
could result in obtaining the records sought, then reasonable 
efforts will include an initial request and, if the records 
are not received, at least one follow-up request to the new 
source or an additional request to the original source.  
38 C.F.R. § 3.159(c)(1).

The Board's April 1997 remand instructed the RO to contact a 
Dr. Zamora and afford him the opportunity to provide a 
competent medical opinion, with citation to specific 
authority and investigation, to support his conclusion that 
the veteran's psychiatric disorder was caused by his service-
connected eye disability.  In March 2001, the RO wrote to Dr. 
Zamora requesting the information from the remand.  Dr. 
Zamora did not respond to this request.  In April 2001, the 
veteran submitted a statement in which he related that Dr. 
Zamora had retired from his medical practice.  As discussed 
in the joint motion to the Court, the RO's single attempt to 
obtain the necessary information from Dr. Zamora, and lack of 
appropriate notice to the veteran about the inability to 
obtain this information, does not comply with the mandates of 
the VCAA.  Therefore, a remand is required.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should again attempt to 
contact Dr. Zamora and afford him the 
opportunity to provide a competent 
medical opinion, with citation to 
specific authority and investigation, to 
support his conclusion that the veteran's 
psychiatric disorder was caused by his 
service-connected eye disability.  

If Dr. Zamora does not respond, the RO 
should so notify the veteran.  The notice 
must identify the information or evidence 
not obtained, explain the efforts made to 
obtain them, and describe any further 
action VA will take on the claim.  The RO 
should allow the veteran an appropriate 
period of time for response.  

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


